      Case 1:19-cv-03331-MLB Document 76 Filed 08/27/20 Page 1 of 56




          IN THE UNITED STATES DISTRICT COURT
         FOR THE NORTHERN DISTRICT OF GEORGIA
                    ATLANTA DIVISION


James Derek Mize and Jonathan
Daniel Gregg, individually and on
behalf of their minor child,          Case No. 1:19-cv-03331
S.M.-G.,
                                      Michael L. Brown
                       Plaintiffs,    United States District Judge

v.

Michael R. Pompeo, in his official
capacity as Secretary of State, and
the U.S. Department of State,

                       Defendants.

________________________________/

                         OPINION & ORDER

     Plaintiffs James Derek Mize and Jonathan Daniel Gregg are U.S.

citizens married to one another. In 2018, they had a child using Gregg’s

sperm, an anonymously donated egg, and a gestational surrogate. The

child, Plaintiff S.M.-G., was born in England, and that country issued a

birth certificate listing Mize and Gregg as S.M.-G.’s parents. The couple

later applied for a U.S. passport and other proof of citizenship for their

daughter. The U.S. Department of State (“State Department”) denied
       Case 1:19-cv-03331-MLB Document 76 Filed 08/27/20 Page 2 of 56




S.M.-G.’s applications, concluding she was not a U.S. citizen at birth

because she shares a biological relationship with only one of her citizen

parents (Gregg) who had not been physically present in the United States

for long enough. In doing so, the State Department treated S.M.-G. as if

she had been born out of wedlock.

     Plaintiffs filed suit challenging that determination and arguing the

State Department’s actions violate the Immigration and Nationality Act

(“INA”), the Due Process Clause of the United States Constitution, and

the Administrative Procedures Act (“APA”).         Defendants Michael R.

Pompeo and the State Department moved to dismiss for lack of

jurisdiction or, in the alternative, for failure to state a claim. (Dkts. 32;

63.) The parties also cross-moved for partial summary judgment. (Dkts.

44; 50.)   Having considered the issue, the Court denies Defendants’

jurisdictional motion, partially grants and partially denies Defendants’

motion to dismiss for failure to state a claim, grants Plaintiffs’ summary

judgment motion, and denies Defendants’ summary judgment motion.




                                     2
      Case 1:19-cv-03331-MLB Document 76 Filed 08/27/20 Page 3 of 56




I.   Background

     A.    The INA

     “There are two sources of citizenship, and two only: birth and

naturalization.” Miller v. Albright, 523 U.S. 420, 423 (1998) (Stevens, J.).

This case is about the former.      The Fourteenth Amendment confers

citizenship on persons “born in the United States.”         Id. at 423–24.

Persons born abroad “acquire citizenship by birth only as provided by

Acts of Congress.” Id. at 424.

     The INA is the primary Act of Congress governing birthright

citizenship for foreign-born children. It makes citizenship dependent

upon the child’s parents. Section 301 provides “[t]he general rules for

acquiring U.S. citizenship,” and Section 309 provides the rules

specifically applicable to children “born out of wedlock.”      Sessions v.

Morales-Santana, 137 S. Ct. 1678, 1686–87 (2017); 8 U.S.C. §§ 1401,

1409. The result is that Section 301 is necessarily limited to children

born in wedlock. See Sessions, 137 S. Ct. at 1686–87 (Section 301 is

“[a]pplicable to married couples,” whereas Section 309 “pertains

specifically to children with unmarried parents”).




                                     3
       Case 1:19-cv-03331-MLB Document 76 Filed 08/27/20 Page 4 of 56




      Subsections (c) and (g) of Section 301 provide the rules most

relevant to our case. They confer U.S. citizenship on:

      (c) a person born outside of the United States and its outlying
      possessions of parents both of whom are citizens of the United
      States and one of whom has had a residence in the United
      States or one of its outlying possessions, prior to the birth of
      such person;

      ...

      (g) a person born outside the geographical limits of the United
      States and its outlying possessions of parents one of whom is
      an alien, and the other a citizen of the United States who,
      prior to the birth of such person, was physically present in the
      United States or its outlying possessions for a period or
      periods totaling not less than five years, at least two of which
      were after attaining the age of fourteen years[.]

8 U.S.C. §§ 1401(c), (g). Under these provisions, married parents who are

both citizens pass citizenship to their child at birth so long as either

parent had a residence in the United States (or an outlying possession)

prior to the birth. On the other hand, if only one married parent is a

citizen, that couple passes citizenship to their child at birth only if the

citizen parent has lived in the United States (or an outlying possession)

for at least five years.

      In Section 309 (applicable to nonmarital children), the rules vary

depending on whether citizenship is sought through the father or the



                                     4
      Case 1:19-cv-03331-MLB Document 76 Filed 08/27/20 Page 5 of 56




mother.    If citizenship is sought through the father, Section 309(a)

incorporates Section 301’s requirements and adds several other

requirements of its own:

     (a) The provisions of paragraphs (c), (d), (e), and (g) of
     [Section 301] shall apply as of the date of birth to a person
     born out of wedlock if—

          (1) a blood relationship between the person and the father
          is established by clear and convincing evidence,

          (2) the father had the nationality of the United States at
          the time of the person’s birth,

          (3) the father (unless deceased) has agreed in writing to
          provide financial support for the person until the person
          reaches the age of 18 years, and

          (4) while the person is under the age of 18 years—

            (A) the person is legitimated under the law of the
            person’s residence or domicile,

            (B) the father acknowledges paternity of the person in
            writing under oath, or

            (C) the paternity of the person is established by
            adjudication of a competent court.

Id. § 1409(a). If citizenship is sought through the mother, Section 309(c)

describes the rules that apply:

     Notwithstanding the provision of subsection (a) of this
     section, a person born, after December 23, 1952, outside the
     United States and out of wedlock shall be held to have


                                     5
       Case 1:19-cv-03331-MLB Document 76 Filed 08/27/20 Page 6 of 56




      acquired at birth the nationality status of his mother, if the
      mother had the nationality of the United States at the time of
      such person’s birth, and if the mother had previously been
      physically present in the United States or one of its outlying
      possessions for a continuous period of one year.

Id. § 1409(c).1

      B.    Defendants’ Interpretation of the INA

      The State Department has published a Foreign Affairs Manual

(“FAM”) that, together with other handbooks, forms “a single,

comprehensive,    and    authoritative   source   for   the   Department’s

organization structures, policies, and procedures.” (Dkts. 7 ¶ 24; 50-2

¶ 42). The FAM “convey[s] codified information to Department staff and

contractors so they can carry out their responsibilities in accordance with

statutory, executive and Department mandates.” (Id.) It is not, however,

the product of notice-and-comment rulemaking, congressional action, or

formal adjudication. (Dkts. 7 ¶ 25; 50-2 ¶¶ 38, 40.)




1  The Supreme Court recently held that the relaxed residency
requirement provided to citizen mothers in Section 309(c) violates citizen
fathers’ rights to equal protection. See Sessions, 137 S. Ct. at 1701. As a
result, if the father is an alien, the unwed citizen mother must be
physically present in the United States for five years as set forth in
Section 301(g) rather than the one year as set forth in Section 309(c). Id.

                                     6
      Case 1:19-cv-03331-MLB Document 76 Filed 08/27/20 Page 7 of 56




     The FAM describes the State Department’s policy on the

acquisition of birthright citizenship by children born abroad. The policy

contains two key principles rooted in biology.       The first says that

foreign-born children cannot acquire birthright citizenship unless they

share “a blood relationship [with] the parent(s) through whom

citizenship is claimed.” 8 FAM § 301.4-1(D)(1)(a); (see Dkt. 7 ¶¶ 27–28).

The second says that children are “born out of wedlock” if their biological

parents were unmarried at the time of birth; and that children are born

“in wedlock” if their biological parents were married at the time of birth.

8 FAM § 304.1-2.     Based on these principles, the State Department

applies Section 301 to marital children only if they share a biological

relationship with both parents. (Dkt. 7 ¶¶ 27–28.) Otherwise, the State

Department applies Section 309, even though that provision is

statutorily limited to children born “out of wedlock.”      (Id.); 8 U.S.C.

§ 1409. The result is that, under the State Department’s interpretation,

a child cannot acquire citizenship under Section 301(c) unless his or her

parents are married U.S. citizens and he or she shares a biological

relationship with both parents.




                                    7
      Case 1:19-cv-03331-MLB Document 76 Filed 08/27/20 Page 8 of 56




     Of course, that interpretation leaves out many children born to U.S.

citizens through assisted reproductive technology (“ART”). In 2014, the

State Department modified its handbook to address that situation by

providing that “a woman may establish a biological relationship with her

child either by virtue of being the genetic mother (the woman whose egg

was used in conception) or the gestational mother (the woman who

carried and delivered the baby).”       8 FAM § 301.4-1(D)(1)(c).       No

amendment to the INA triggered this change; the State Department

simply altered its implementation of the statute. As a result, when a U.S.

citizen wife acts as a gestational mother for a donor egg fertilized by her

citizen husband’s sperm, the State Department now considers that child

to have been born in wedlock of two citizens. 8 FAM §304.3-1(a) And,

when two married women who are citizens decide one of them will carry

an egg donated from the other and fertilized by an anonymous sperm

donor, the State Department reaches the same conclusion — that child is

considered to have been born in wedlock of two U.S. citizens. 8 FAM

§304.3-1(b). In this latter instance, the State Department determines the

child has a biological relationship with two women and totally ignores

the citizenship of the sperm donor.      But, not two dads.     The State



                                    8
      Case 1:19-cv-03331-MLB Document 76 Filed 08/27/20 Page 9 of 56




Department says two married men can never have a child abroad that it

considers having been born in wedlock.

     C.    Defendants’ Application of the INA to S.M.-G.

     Mize and Gregg have been U.S. citizens since birth. (Dkts. 7 ¶¶ 10–

11; 50-2 ¶¶ 1–2.) Mize was born in the United States and has lived here

ever since. (Dkts. 7 ¶ 10; 45 ¶¶ 3–12.) Gregg was born in the United

Kingdom but moved to the United States in 2014. (Dkts. 7 ¶¶ 10, 39;

46 ¶¶ 3–8.) The two met in 2014 and got married about a year later.

(Dkts. 7 ¶¶ 39–40; 46 ¶¶ 5, 7.) When they decided to have a child using

ART, they arranged for an anonymously donated egg to be fertilized with

Gregg’s sperm and implanted into a gestational surrogate who was a

friend of theirs and lived in England. (Dkts. 7 ¶¶ 41–42; 50-2 ¶¶ 7, 9.)

The surrogate gave birth to Mize and Gregg’s daughter in England in

2018. (Dkts. 7 ¶¶ 42–45; 50-2 ¶¶ 9–10.)

     In March 2019, a British court ordered that S.M.-G. “is to be treated

in law as the child of the parties to a marriage, Jonathan Daniel Gregg

and James Derek Mize.” (Dkts. 7 ¶ 48; 50-2 ¶ 13.) The General Register

Office of England also issued a birth certificate identifying S.M.-G.’s

parents as Mize and Gregg. (Dkts. 7 ¶ 49; 50-2 ¶ 14.) This reflected the



                                    9
      Case 1:19-cv-03331-MLB Document 76 Filed 08/27/20 Page 10 of 56




understanding and intent of those involved in the ART process — Mize,

Gregg, the surrogate, and the surrogate’s husband — who all agreed

before S.M.-G.’s conception that “Mize and Gregg would be the intended

and only parents of any child born through the ART process.” (Dkt. 50-2

¶ 8; see Dkt. 7 ¶ 41.)

      In April 2019, Plaintiffs went to the U.S. Embassy and applied for

a Consular Report of Birth Abroad (“CRBA”) and a U.S. passport for

S.M.-G. (Dkts. 7 ¶ 52; 50-2 ¶ 23.) Both documents are proof of U.S.

citizenship. (Dkt. 7 ¶ 26); 22 U.S.C. § 2705. The Embassy staff asked

Mize and Gregg whose sperm was used to conceive S.M.-G. (Dkts. 7 ¶ 52;

50-2 ¶¶ 25–26.) Mize and Gregg explained the ART process, including

telling the staff that Gregg had been the sperm provider. (Id.) The staff

then evaluated S.M.-G.’s applications under INA Sections 309(a) and

(by incorporation) 301(g), which together govern children “born out of

wedlock” to one citizen parent and one alien parent. (Dkts. 7 ¶ 54; 50-2

¶ 29.) The staff did this — instead of applying Section 301(c), which

governs children with two married citizen parents — because S.M.-G.

shares a biological relationship with Gregg but not Mize. (Dkts. 50 at 7;

50-2 ¶ 31.)   The staff concluded that S.M.-G. is not a citizen under



                                    10
        Case 1:19-cv-03331-MLB Document 76 Filed 08/27/20 Page 11 of 56




Sections 309(a) and 301(g) and denied her applications for a CRBA and

passport. (Dkts. 7 ¶ 54; 7-1; 45-12; 50-2 ¶ 35.)2

     There is no dispute that S.M.-G. does not qualify for citizenship

under     the   INA   provisions   applied    by    the   State   Department

(Sections 309(a) and 301(g)) as Gregg had not lived in the United States

for five years prior to their daughter’s birth. But Plaintiffs say that —

inasmuch as they are married to one another, are S.M-G.’s parents, and

are both U.S. citizens — their daughter is a citizen under Section 301(c)

and that the State Department should have applied that provision rather

than the “born out of wedlock” provision.

     D.      Procedural History

     Plaintiffs filed this lawsuit in July 2019, asserting four claims

against Defendants. (Dkts. 1; 7.) Count 1 seeks a declaration that

S.M.-G. “is a national and citizen of the United States who acquired

citizenship at birth by operation of Section 301(c) of the INA.” (Dkt. 7

¶ 69.) Count 2 asserts a substantive due process claim under the Fifth




2Specifically, the State Department found that S.M.-G.’s only “biological
U.S. citizen parent [Gregg] was not physically present in the United
States for five years prior to the child’s birth . . . as required under the
provisions of section 301(g) of [INA].” (Dkt. 7-1.)

                                      11
      Case 1:19-cv-03331-MLB Document 76 Filed 08/27/20 Page 12 of 56




Amendment. Specifically, Plaintiffs say Defendants’ refusal to recognize

S.M.-G.’s citizenship (1) “violated Mize and Gregg’s fundamental right to

marry,” including their right to the marriage-linked benefits available to

opposite-sex spouses; and (2) “violated all Plaintiffs’ fundamental rights

to be recognized as a family, including the rights to family privacy,

integrity, and association.” (Dkts. 7 ¶¶ 70–81; 35-1 at 12.) Count 3

asserts a Fifth Amendment equal protection claim on the grounds that

Defendants (1) regard the children of same-sex spouses as “born out of

wedlock”; (2) prevented Mize and Gregg from conferring citizenship on

their child under Section 301(c) because of their sex and sexual

orientation; and (3) prevented S.M.-G. from acquiring citizenship under

Section 301(c) “because of the circumstances of [her] birth and because of

[her] parents’ sexual orientation, sex, and/or status as a same-sex

married couple.” (Dkt. 7 ¶¶ 84–88.) Count 4 asserts an APA claim for

judicial review of Defendants’ denial of S.M.-G.’s applications. (Id. ¶ 92.)

     The complaint requests four forms of relief: (1) a declaration that

S.M.-G. is a U.S. citizen under Section 301(c); (2) an order requiring

Defendants to issue a U.S. passport to S.M.-G.; (3) a declaration that

Defendants’ “policy and practice” towards the children of married same-



                                    12
      Case 1:19-cv-03331-MLB Document 76 Filed 08/27/20 Page 13 of 56




sex couples is unconstitutional and a violation of the INA; and (4) a

permanent injunction enjoining Defendants from continuing to apply

that policy and practice. (Id. at 31–32.)

      In November 2019, Defendants moved to dismiss the complaint for

failure to state a claim. (Dkt. 32.) The parties then cross-moved for

summary judgment on Plaintiffs’ INA claim (Count 1). (Dkts. 44; 50.)

A few months later and following oral argument, Defendants filed a

motion to dismiss for lack of subject matter jurisdiction.         (Dkt. 63.)

Defendants claim this case is now moot because, under 8 U.S.C.

§ 1431(a), S.M.-G. automatically became a naturalized U.S. citizen when

she obtained lawful permanent resident status earlier this year.

II.   Subject Matter Jurisdiction

      A.    Legal Standard

      “[A] motion to dismiss for lack of subject matter jurisdiction

pursuant to Fed. R. Civ. P. 12(b)(1) can be based upon either a facial or

factual challenge to the complaint.” McElmurray v. Consol. Gov’t of

Augusta-Richmond Cty., 501 F.3d 1244, 1251 (11th Cir. 2007). “A facial

attack on the complaint requires the court merely to look and see if the

plaintiff has sufficiently alleged a basis of subject matter jurisdiction, and



                                     13
      Case 1:19-cv-03331-MLB Document 76 Filed 08/27/20 Page 14 of 56




the allegations in his complaint are taken as true for the purposes of the

motion.” Id. “Factual attacks, on the other hand, challenge the existence

of subject matter jurisdiction in fact, irrespective of the pleadings, and

matters outside the pleadings, such as testimony and affidavits are

considered.” Id. Defendants lodge a factual attack here because they say

“events occurring after [Plaintiffs] initiated this action have rendered it

moot.” Thomas v. Branch Banking & Tr. Co., 32 F. Supp. 3d 1266, 1268

(N.D. Ga. 2014).

     Article III of the Constitution limits the subject matter jurisdiction

of federal courts to “actual, ongoing cases or controversies.” Checker Cab

Operators, Inc. v. Miami-Dade Cty., 899 F.3d 908, 915 (11th Cir. 2018).

To invoke this jurisdiction, “a plaintiff must show (1) it has suffered an

injury in fact that is (a) concrete and particularized and (b) actual or

imminent, not conjectural or hypothetical; (2) the injury is fairly

traceable to the challenged action of the defendant; and (3) it is likely, as

opposed to merely speculative, that the injury will be redressed by a

favorable decision.” Friends of the Earth, Inc. v. Laidlaw Envtl. Servs.

(TOC), Inc., 528 U.S. 167, 180–81 (2000). The required injury “must be

extant at all stages of review, not merely at the time the complaint is



                                     14
      Case 1:19-cv-03331-MLB Document 76 Filed 08/27/20 Page 15 of 56




filed.” Checker Cab Operators, 899 F.3d at 915. “If the injury ceases, or

is rendered unamenable to judicial relief, then the case becomes moot and

thereby incapable of further Article III adjudication.” Id.3

      “Thus, even a once-justiciable case becomes moot and must be

dismissed when the issues presented are no longer live or the parties lack

a legally cognizable interest in the outcome.” Flanigan’s Enters., Inc. of

Ga. v. City of Sandy Springs, 868 F.3d 1248, 1255 (11th Cir. 2017). Put

another way, “[i]f events that occur subsequent to the filing of a lawsuit

or an appeal deprive the court of the ability to give the plaintiff or

appellant meaningful relief, then the case is moot and must be

dismissed.” Al Najjar v. Ashcroft, 273 F.3d 1330, 1336 (11th Cir. 2001);

see Flanigan’s Enters., 868 F.3d at 1264 (“[A] previously justiciable case

is moot when the requested relief, if granted, would no longer have any

practical effect on the rights or obligations of the litigants.”). “[D]ismissal


3 The “case or controversy” requirement abides the limited role of the
courts in a democratic society. Warth v. Seldin, 422 U.S. 490, 498, (1975).
“All of the doctrines that cluster about Article III—not only standing but
mootness, ripeness, political question, and the like—relate in part, and
in different though overlapping ways, to an idea, which is more than an
intuition but less than a rigorous and explicit theory, about the
constitutional and prudential limits to the powers of an unelected,
unrepresentative judiciary in our kind of government.” United States v.
Rivera, 613 F.3d 1046, 1050 (11th Cir. 2010).

                                      15
      Case 1:19-cv-03331-MLB Document 76 Filed 08/27/20 Page 16 of 56




is required because mootness is jurisdictional.” Al Najjar, 273 F.3d at

1336. “The burden of establishing mootness rests with the party seeking

dismissal.” World Wide Supply OU v. Quail Cruises Ship Mgmt., 802

F.3d 1255, 1259 (11th Cir. 2015).

     B.    Discussion

     The parties agree that S.M.-G. is now a naturalized U.S. citizen

under 8 U.S.C. § 1431(a). (Dkts. 63 at 1; 74 at 5.) Defendants say this

“resolves Plaintiffs’ alleged harms” and moots the case. (Dkt. 63 at 2.)

The Court disagrees.

     “Plaintiffs have relied upon the same underlying injuries for all of

their claims.” (Dkt. 69; see Dkt. 74 at 16, 41.) Those injuries include

stigmatization based on Defendants’ failure to recognize S.M.-G.’s

birthright citizenship under Section 301(c) of the INA.           (Id.)   In

particular, Plaintiffs claim Defendants “stigmatize[d] and demean[ed]

the Mize-Gregg family [and each of its members] by refusing to recognize

and give effect to Mr. Mize and Mr. Gregg’s marriage, denying the reality

of the father-daughter relationship between [S.M.-G.] and both of her

fathers, labeling S.M.-G. a non-marital child, . . . singling the family out

for government-sponsored discrimination, . . . [and] unlawfully den[ying]



                                    16
      Case 1:19-cv-03331-MLB Document 76 Filed 08/27/20 Page 17 of 56




that the Mize-Gregg family is a family at all.” (Dkt. 7 ¶ 8; see id. ¶¶ 6, 60.)

The fact that S.M.-G. is now a naturalized citizen under another statute

changes none of these things. Defendants still insist S.M.-G. is not a

citizen under Section 301(c) of the INA for the same reasons as before.

And any stigmatization flowing from that determination necessarily still

exists. Because S.M.-G.’s naturalization does not erase Plaintiffs’ alleged

stigmatic injury, it cannot moot the case.

      To the extent Defendants claim Plaintiffs’ “stigma is not a

cognizable Article III injury,” (Dkt. 67 at 12), that is a standing argument

rather than a mootness argument because it does not depend on anything

that has happened since this lawsuit was filed.            See A&M Gerber

Chiropractic LLC v. GEICO Gen. Ins. Co., 925 F.3d 1205, 1213 n.2 (11th

Cir. 2019) (“The Supreme Court has described mootness as merely the

doctrine of standing set in a time frame: The requisite personal interest

that must exist at the commencement of the litigation (standing) must

continue throughout its existence (mootness).”).           But however the

argument is characterized, and whether or not it was appropriately

asserted in a mootness motion, it is wrong on the merits. “[S]tigmatic

injury, though not sufficient for standing in the abstract form . . . , is



                                      17
      Case 1:19-cv-03331-MLB Document 76 Filed 08/27/20 Page 18 of 56




judicially cognizable to the extent that [plaintiffs] are personally subject

to discriminatory treatment.” Allen v. Wright, 468 U.S. 737, 757 n.22

(1984), abrogated on other grounds by Lexmark Int’l, Inc. v. Static Control

Components, Inc., 572 U.S. 118 (2014). “A plaintiff alleging a stigmatic

injury based on discrimination must point to some concrete interest with

respect to which he [or she] is personally subject to discriminatory

treatment and that interest must independently satisfy the causation

requirement of standing doctrine.” Aaron Private Clinic Mgmt. LLC v.

Berry, 912 F.3d 1330, 1338 (11th Cir. 2019).

     Heckler v. Mathews, 465 U.S. 728 (1984), offers a good example of a

judicially cognizable stigmatic injury.    That case involved a statute

allowing men to obtain spousal benefits only if they were economically

dependent on their wives. Women, on the other hand, could obtain the

same benefits without showing economic dependence on their husbands.

Plaintiff, a married man, applied for benefits under the statute. His

application was denied because he was not economically dependent on

his wife. Id. at 735. He sued, seeking a declaratory judgment that the

statute violated the Due Process Clause of the Fifth Amendment. Id.

The Court held that he had standing to seek this prospective relief



                                    18
      Case 1:19-cv-03331-MLB Document 76 Filed 08/27/20 Page 19 of 56




because he was “personally denied equal treatment,” which entailed

“serious non-economic injuries” including stigmatization. Id. at 738–40.

The Court stressed that “because [plaintiff] personally has been denied

benefits that similarly situated women receive, his is not a generalized

claim of the right possessed by every citizen, to require that the

Government be administered according to law.” Id. at 740 n.9.4

     Allen v. Wright, 468 U.S. 737 (1984), offers a useful counterpoint

because it involves the kind of “generalized” stigmatic injury the Heckler

Court warned against. The plaintiffs in Allen were parents of black

children who attended public school. They sued the Internal Revenue

Service (“IRS”), claiming it was granting tax-exempt status to racially

discriminatory private schools. Allen, 468 U.S. at 739. Plaintiffs sought

declaratory and injunctive relief. Id. at 746–47. Plaintiffs’ children had

never applied to, or been excluded from, private school. Id. at 746. Nor

was there any allegation that they ever would. Id. But Plaintiffs claimed

they had standing because the IRS’s favorable treatment of racially


4The Heckler Court upheld standing even though (1) the court could not
actually grant spousal benefits to plaintiff if he prevailed (all it could do
was withdraw those benefits from similarly situated women), and (2) the
court ultimately denied plaintiff’s claim on the merits (finding no equal
protection violation). Heckler, 465 U.S. at 738–39, 744–51.

                                     19
      Case 1:19-cv-03331-MLB Document 76 Filed 08/27/20 Page 20 of 56




discriminatory private schools caused plaintiffs the kind of “stigmatic

injury, or denigration, suffered by all members of a racial group when the

Government discriminates on the basis of race.” Id. at 754.

      The Court held that this “abstract stigmatic injury” was insufficient

because plaintiffs did not show they suffered it “as a direct result of

having personally been denied equal treatment.”          Id. at 755–56.     If

plaintiffs’ injury were cognizable, the court said, “[a] black person in

Hawaii could challenge the grant of a tax exemption to a racially

discriminatory school in Maine” — a result that “would transform the

federal courts into no more than a vehicle for the vindication of the value

interests of concerned bystanders.” Id. at 756. Citing Heckler, the Court

reiterated that “stigmatic injury . . . . accords a basis for standing only to

those persons who are personally denied equal treatment by the

challenged discriminatory conduct.” Id. at 755.5


5 The Court also cited other cases in which “plaintiffs alleged official
racial discrimination” but in which “standing was denied . . . because the
plaintiffs were not personally subject to the challenged discrimination.”
Allen, 468 U.S. at 755. In Moose Lodge No. 107 v. Irvis, 407 U.S. 163
(1972), for example “the Court held that the plaintiff had no standing to
challenge a club’s racially discriminatory membership policies because
he had never applied for membership.” Allen, 468 U.S. at 755. Likewise,
in O’Shea v. Littleton, 414 U.S. 488 (1974), “the Court held that the


                                     20
      Case 1:19-cv-03331-MLB Document 76 Filed 08/27/20 Page 21 of 56




     Our case is more like Heckler than Allen because Plaintiffs’

stigmatic injury flows from alleged discriminatory treatment to which

Plaintiffs were personally subject. Unlike Allen, Plaintiffs here are not

mere “bystanders” concerned about Defendants’ treatment of others with

whom they share no connection beyond common membership in a

disfavored group. Allen, 468 U.S. at 756. That is, Plaintiffs do not allege

“dignitary harm stemming from the mere knowledge that discriminatory

conduct is” happening to someone else.      Carello v. Aurora Policemen

Credit Union, 930 F.3d 830, 834 (7th Cir. 2019).

     Instead, Defendants rejected Plaintiffs’ applications for citizenship

documents, declined to recognize S.M.-G. as a citizen from birth, and

denied Mize and Gregg’s attempt to confer citizenship on their child —

and did so allegedly because S.M.-G. is the child of same-sex male

parents.   See Church of Scientology Flag Serv. Org., Inc. v. City of

Clearwater, 2 F.3d 1514, 1525 (11th Cir. 1993) (recognizing that

“stigmatic injury associated with invidious official conduct is cognizable




plaintiffs had no standing to challenge racial discrimination in the
administration of their city’s criminal justice system because they had
not alleged that they had been or would likely be subject to the challenged
practices.” Allen, 468 U.S. at 755.

                                    21
      Case 1:19-cv-03331-MLB Document 76 Filed 08/27/20 Page 22 of 56




for standing purposes if the plaintiff is directly affected” (emphasis

added)). Plaintiffs further allege that these actions — both directed at

and felt by them personally — “stigmatize[d] and demean[ed] the Mize-

Gregg family” in a variety of ways. (Dkt. 7 ¶ 8; see id. ¶¶ 6, 60.)

     In sum, Plaintiffs say Defendants prevented them from acquiring

or conferring birthright citizenship, and that this “personally subject[ed]”

them to discrimination and stigmatization. They have alleged an actual,

palpable stigmatic injury resulting from Defendants’ conduct rather than

merely a theoretical or abstract injury. That is enough for Article III

standing. See, e.g., Bostic v. Schaefer, 760 F.3d 352, 372 (4th Cir. 2014)

(finding that plaintiffs’ “stigmatic injuries are legally cognizable” because

they flowed from allegedly discriminatory laws that impacted them

personally, including by hindering their hospital visits and preventing

them from adopting a child).       Defendants’ mootness motion is thus

denied.

III. Legal Standards for the Merits Motions

     A.    Motion to Dismiss for Failure to State a Claim

      “To survive a motion to dismiss, a complaint must contain

sufficient factual matter, accepted as true, to state a claim to relief that



                                     22
      Case 1:19-cv-03331-MLB Document 76 Filed 08/27/20 Page 23 of 56




is plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

“A claim has facial plausibility when the plaintiff pleads factual content

that allows the court to draw the reasonable inference that the defendant

is liable for the misconduct alleged.” Id. This requires more than a “mere

possibility of misconduct.” Id. at 679. A plaintiff’s well-pled allegations

must “nudge[] [his] claims across the line from conceivable to plausible.”

Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007).

     In making this plausibility determination, the court must “assume

that the factual allegations in the complaint are true and give the

plaintiff[] the benefit of reasonable factual inferences.”        Wooten v.

Quicken Loans, Inc., 626 F.3d 1187, 1196 (11th Cir. 2010). The court

need not credit “conclusory allegations, unwarranted deductions of facts

or legal conclusions masquerading as facts.”         Jackson v. BellSouth

Telecomms., 372 F.3d 1250, 1263 (11th Cir. 2004); see Twombly, 550 U.S.

at 555 (“labels and conclusions” are disregarded, and “formulaic

recitation[s] of the elements of the cause of action” are insufficient).

     B.    Motion for Summary Judgment

     Rule 56 of the Federal Rules of Civil Procedure provides that a court

“shall grant summary judgment if the movant shows that there is no



                                     23
      Case 1:19-cv-03331-MLB Document 76 Filed 08/27/20 Page 24 of 56




genuine dispute as to any material fact and the movant is entitled to

judgment as a matter of law.” Fed. R. Civ. P. 56(a). A fact is material if

“it might affect the outcome of the suit under the governing law.” W. Grp.

Nurseries, Inc. v. Ergas, 167 F.3d 1354, 1360 (11th Cir. 1999). A factual

dispute is genuine “if the evidence is such that a reasonable jury could

return a verdict for the nonmoving party.” Id. at 1361.

     The party moving for summary judgment bears the initial burden

of showing a court, by reference to materials in the record, that there is

no genuine dispute as to any material fact. Hickson Corp. v. N. Crossarm

Co., 357 F.3d 1256, 1260 (11th Cir. 2004). The nonmoving party then has

the burden of showing that summary judgment is improper by coming

forward with “specific facts” showing a genuine dispute. Matsushita Elec.

Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986). Ultimately,

there is no “genuine issue for trial” when “the record taken as a whole

could not lead a rational trier of fact to find for the non-moving party.”

Id. “[T]he mere existence of some alleged factual dispute between the

parties will not defeat an otherwise properly supported motion for

summary judgment; the requirement is that there be no genuine issue of

material fact.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247–48.



                                    24
      Case 1:19-cv-03331-MLB Document 76 Filed 08/27/20 Page 25 of 56




      Throughout its analysis, the court must “resolve all reasonable

doubts about the facts in favor of the non-movant, and draw all justifiable

inferences in his or her favor.” Fitzpatrick v. City of Atlanta, 2 F.3d 1112,

1115 (11th Cir. 1993). “It is not the court’s role to weigh conflicting

evidence or to make credibility determinations; the non-movant’s

evidence is to be accepted for purposes of summary judgment.” Mize v.

Jefferson City Bd. of Educ., 93 F.3d 739, 742 (11th Cir. 1996).

IV.   Plaintiffs’ INA Claim (Count 1)

      In Count 1, Plaintiffs seek a declaration that S.M.-G. is a U.S.

citizen under Section 301(c) of the INA.           That provision confers

citizenship at birth on “a person born outside of the United States and its

outlying possessions of parents both of whom are citizens of the United

States and one of whom has had a residence in the United States or one

of its outlying possessions, prior to the birth of such person.” 8 U.S.C.

§ 1401(c).   There is no dispute that S.M.-G. is a citizen under this

language unless it requires her to share a biological relationship with

both citizen parents.      (See Dkt. 53 at 3.)       Defendants say that

Section 301(c) does require such a relationship (the “Biological Reading”).

Plaintiffs disagree (the “Non-Biological Reading”). The Court concludes



                                     25
      Case 1:19-cv-03331-MLB Document 76 Filed 08/27/20 Page 26 of 56




that the Non-Biological Reading must prevail under the doctrine of

constitutional avoidance.

      A.   Constitutional Avoidance

      The doctrine of constitutional avoidance is a “cardinal principle” of

statutory interpretation. Jennings v. Rodriguez, 138 S. Ct. 830, 842

(2018). It provides that, “if an otherwise acceptable construction of a

statute would raise serious constitutional problems, and where an

alternative interpretation of the statute is fairly possible, [courts] are

obligated to construe the statute to avoid such problems.” I.N.S. v. St.

Cyr, 533 U.S. 289, 299–300 (2001). “This canon is followed out of respect

for Congress, which we assume legislates in the light of constitutional

limitations.”   Almendarez-Torres v. United States, 523 U.S. 224, 238

(1998). “The doctrine seeks, in part, to minimize disagreement between

the   branches,”   id.,   and   “reflects   the   prudential   concern   that

constitutional issues not be needlessly confronted,” Edward J. DeBartolo

Corp. v. Florida Gulf Coast Building & Construction Trades Council, 485

U.S. 568, 575 (1988).

      The problematic construction need only “give rise to serious

constitutional questions,” N.L.R.B. v. Catholic Bishop of Chicago,



                                     26
      Case 1:19-cv-03331-MLB Document 76 Filed 08/27/20 Page 27 of 56




440 U.S. 490, 501 (1979), “grave doubts,” Chapman v. United States, 500

U.S. 453, 464 (1991), or a “serious likelihood” of unconstitutionality,

Almendarez-Torres,      523   U.S.     at     238.    A   finding   of   actual

unconstitutionality is not required.         United States v. Jin Fuey Moy,

241 U.S. 394, 401 (1916) (“A statute must be construed, if fairly possible,

so as to avoid not only the conclusion that it is unconstitutional, but also

grave doubts upon that score.”).            “Indeed, one of the canon’s chief

justifications is that it allows courts to avoid the decision of constitutional

questions.”   Clark v. Martinez, 543 U.S. 371, 381 (2005); see Cable

Holdings of Ga., Inc. v. McNeil Real Estate Fund VI, Ltd., 953 F.2d 600,

610 (11th Cir. 1992) (“[T]he canon of statutory interpretation . . . seeks to

avoid constitutional difficulties”).

      If one construction of a statute raises serious constitutional

questions, courts must adopt an alternative construction so long as it is

“plausible,” “fairly possible,” or “reasonable.” Jennings, 138 S. Ct. at 842;

Nat’l Fed’n of Indep. Bus. v. Sebelius, 567 U.S. 519, 563 (2012) (Roberts,

C.J.). This may require courts to adopt a particular construction “even if

[they] might prefer another one.” Friends of Everglades v. S. Fla. Water

Mgmt. Dist., 570 F.3d 1210, 1221 (11th Cir. 2009). That is so because



                                       27
      Case 1:19-cv-03331-MLB Document 76 Filed 08/27/20 Page 28 of 56




“[d]eciding how best to construe statutory language is not the same thing

as deciding whether a particular construction is within the ballpark of

reasonableness.” Id. Ultimately, “[t]he question is not whether [a saving

construction] is the most natural interpretation . . . , but only whether it

is a fairly possible one.” Sebelius, 567 U.S. at 563 (Roberts, C.J.); see

Arizona v. Inter Tribal Council of Ariz., Inc., 570 U.S. 1, 18 (2013) (under

the constitutional avoidance doctrine, courts “have to determine whether

[a saving] interpretation, [even if] plainly not the best reading, is at least

a possible one”); Blanchette v. Conn. Gen. Ins. Corps., 419 U.S. 102, 134

(1974) (“[W]hen one admissible construction will preserve a statute from

unconstitutionality and another will condemn it, the former is favored

even if language, and arguably the legislative history point somewhat

more strongly in another way.”).

     Nonetheless, courts “cannot press statutory construction to the

point of disingenuous evasion even to avoid a constitutional question.”

Salinas v. United States, 522 U.S. 52, 60 (1997). The statute must be

genuinely ambiguous, or “susceptible of more than one construction,”

“after the application of ordinary textual analysis.” Jennings, 138 S. Ct.

at 842; United States v. Oakland Cannabis Buyers’ Co-op., 532 U.S. 483,



                                     28
      Case 1:19-cv-03331-MLB Document 76 Filed 08/27/20 Page 29 of 56




494 (2001); Almendarez-Torres, 523 U.S. at 238. If a constitutionally

permissible construction is “foreclosed” by the statutory text, or “plainly

contrary to the intent of Congress,” the court cannot adopt it. Edward J.

DeBartolo, 485 U.S. at 575, 588; see Aptheker v. Sec’y of State, 378 U.S.

500, 515 (1964) (“[A]lthough this Court will often strain to construe

legislation so as to save it against constitutional attack, it must not and

will not carry this to the point of perverting the purpose of a statute or

judicially rewriting it.”).

      B.    The Biological Reading             Would     Raise     Serious
            Constitutional Questions

      “[T]he Constitution entitles same-sex couples to civil marriage on

the same terms and conditions as opposite-sex couples.” Pavan v. Smith,

137 S. Ct. 2075, 2076 (2017). This includes equal access not just to the

“symbolic recognition” of marriage but also to the “material benefits” that

come with it. Obergefell v. Hodges, 576 U.S. 644, 669 (2015). These

benefits arise in numerous areas, including “taxation; inheritance and

property rights; rules of intestate succession; spousal privilege in the law

of evidence; hospital access; medical decision-making authority; adoption

rights; the rights and benefits of survivors; birth and death certificates;

professional ethics rules; campaign finance restrictions; workers’


                                    29
        Case 1:19-cv-03331-MLB Document 76 Filed 08/27/20 Page 30 of 56




compensation benefits; health insurance; and child custody, support, and

visitation rules.” Id. at 670. Ultimately, the government cannot “den[y]

married same-sex couples access to the constellation of benefits that the

State has linked to marriage,” whatever those benefits might be. Pavan,

137 S. Ct. at 2078.

        Pavan illustrates this principle well.    It involved an Arkansas

statute that required the state to list a mother’s husband on her child’s

birth certificate, regardless of the husband’s biological relationship with

the child. If the mother was in a same-sex marriage, however, the state

was not required to list her wife on the birth certificate. The Court said

this “disparate treatment” was unconstitutional because the “right . . . to

be listed on a child’s birth certificate” was (1) a benefit, (2) conditioned on

marriage, (3) that was unavailable to married same-sex couples. Id. at

2078–79. The Court stressed that the “State may not exclude same-sex

couples from [marriage-linked] rights, benefits, and responsibilities to

which [they], no less than opposite-sex couples, must have access.” Id. at

2078.

        In re Gestational Agreement, 449 P.3d 69 (Utah 2019), offers

another useful example of the constitutional right to equal marital



                                      30
      Case 1:19-cv-03331-MLB Document 76 Filed 08/27/20 Page 31 of 56




benefits for same-sex couples.6    That case involved a statute which

authorized gestational surrogacy agreements only if certain conditions

were met.   Two conditions were that (1) the intended parents were

married and (2) “the intended mother is unable to bear a child or is

unable to do so without unreasonable risk.” Id. at 72, 82 & n.69. The

court said the statute was unconstitutional under Pavan because

(1) the ability to obtain a gestational agreement was a “benefit”; (2) the

statute “unquestionably linked” that benefit to marriage by making it

unavailable to unmarried couples; and (3) it was “impossible for married

same-sex male couples” to obtain this benefit because their relationships

could never include an “intended mother” (i.e., a “female parent”). Id. at

80, 82. The court reached this conclusion even though the benefit was

available to some same-sex female couples and unavailable to some

opposite-sex couples (depending on whether the intended mother in those

relationships was able to bear a child). “Because [the statute] work[ed]

to deny certain same-sex couples a marital benefit freely accorded to




6 Although Gestational Agreement is not binding, the implications of
Pavan have been examined by only a handful of federal courts, none of
which are in the Eleventh Circuit. So Gestational Agreement is one of the
few aids out there. The Court also finds it both analogous and persuasive.

                                    31
      Case 1:19-cv-03331-MLB Document 76 Filed 08/27/20 Page 32 of 56




opposite-sex couples, it [was] unconstitutional under Obergefell and

Pavan.” Id. at 82.

     These cases raise serious doubts about the constitutionality of a

biological parent-child requirement in Section 301(c). That provision

allows married U.S. citizens to confer birthright citizenship on their

foreign-born children if either spouse resided previously in the United

States for any length of time. The ability to confer citizenship under

these circumstances, without the additional burdens imposed by other

provisions, could reasonably be viewed as a “benefit.” That benefit is

“linked to marriage” because it is unavailable to unmarried couples.

And, under the Biological Reading, Section 301(c) would preclude

married same-sex male couples from accessing this benefit because it is

“impossible” for two men to be related biologically to the same child.

Gestational Agreement, 449 P.3d at 82; (see Dkt. 74 at 33–34).7

     Thus, as in Pavan and Gestational Agreement, the Biological

Reading would result in a statute that (1) provides a benefit,


7 It would likely exclude same-sex female couples as well since it is not
clearly established that two females can share a biological relationship
to the same child. But see Henderson v. Box, 947 F.3d 482, 486–87 (7th
Cir. 2020) (suggesting birth mother of donor egg considered biological


                                    32
      Case 1:19-cv-03331-MLB Document 76 Filed 08/27/20 Page 33 of 56




(2) conditioned on marriage, (3) that is unavailable to certain married

same-sex couples. As in Pavan and Gestational Agreement, this would

“den[y] married same-sex couples access to the constellation of benefits

that the State has linked to marriage.” Pavan, 137 S. Ct. at 2078. And,

as in Pavan and Gestational Agreement, that would likely render the

statute unconstitutional.    Indeed, another court reached exactly this

conclusion just two months ago. See Kiviti v. Pompeo, 2020 WL 3268221,

at *13 (D. Md. June 17, 2020) (“The fact that, under the State

Department’s interpretation, a male same-sex married couple can never

have a child deemed to be born in wedlock and receive the citizenship-

related benefit associated with having such a marital child alone raises

serious doubts whether it infringes on th[eir] fundamental right.”).

     Because     the   Biological   Reading   would    “raise[]   a   serious

doubt” about the constitutionality of Section 301(c), “th[e] Court will first

ascertain whether a construction of the statute is fairly possible by which




parent). Defendants do say a gestational mother counts as a biological
parent under Section 301(c), even if she lacks a genetic relationship to
the child. But that is a contorted position that strains the statutory text
at issue here and, even if right, would not change the provision’s
exclusion of same-sex male parents. Indeed, it would only amplify the
unfair denial of equal treatment to couples like Mize and Gregg.

                                     33
      Case 1:19-cv-03331-MLB Document 76 Filed 08/27/20 Page 34 of 56




the question may be avoided.” Zadvydas v. Davis, 533 U.S. 678, 689–90

(2001) (finding that one construction “would raise a serious constitutional

problem” before determining whether another construction was possible).

In other words, the Court must consider whether the Non-Biological

Reading is plausible and, if it is, the Court must adopt it.

     C.    The Non-Biological Reading is Plausible

           1.    Ordinary Meaning

     “As with any question of statutory interpretation, we begin by

examining the text of the statute to determine whether its meaning is

clear.” Animal Legal Def. Fund v. U.S. Dep’t of Agric., 789 F.3d 1206,

1215 (11th Cir. 2015). Section 301(c) grants citizenship to a person

“born . . . of parents both of whom are citizens of the United States.”

8 U.S.C. § 1401(c). The INA does not define “born” or “of.” Nor does it

define the word “parents,” beyond clarifying that it includes deceased

parents. 8 U.S.C. § 1101(c)(2). Everyone agrees, however, that S.M.-G.

was “born” and that Mize and Gregg are her “parents.” (See, e.g., Dkts.




                                    34
      Case 1:19-cv-03331-MLB Document 76 Filed 08/27/20 Page 35 of 56




42 at 1–2, 8; 50 at 2, 31.)8 So the central question is whether she was

born “of” those parents.

     Because the word “of” is not defined in the statute, it “must be given

[its] ordinary or common, everyday meaning[].” United States v. Caniff,

955 F.3d 1183, 1187–88 (11th Cir. 2020); see Animal Legal Def. Fund,

789 F.3d at 1216 (“In the absence of a statutory definition, we look to the

common usage of words for their meaning.”). “To determine the ordinary

meaning of a term, courts often turn to dictionary definitions for

guidance.” Castillo v. U.S. Atty. Gen., 756 F.3d 1268, 1273 (11th Cir.

2014). The INA was enacted in 1952, so dictionaries from that time

provide the best guidance. See Regions Bank v. Legal Outsource PA, 936

F.3d 1184, 1190 (11th Cir. 2019) (“[W]e interpret the words of a statute

based on their meaning at the time of enactment.”); Animal Legal Def.

Fund, 789 F.3d at 1216 n.8 (“We have chosen to use a 1976 dictionary




8  The latter conclusion follows from Defendants’ position that, in
Section 301, the word “parents” refers to legal parents. (See Dkts. 42 at
8–9; 50 at 2, 19–20); see also E.J. D.-B. v. U.S. Dep’t of State, Case No.
19-55517, Dkt. 37, at 8 (9th Cir. Feb. 3, 2020) (noting “the Department’s
interpretation of [Section 301], under which citizenship turns both on
who a child’s legal ‘parents’ are and on whether the child was ‘born . . .
of’ those parents.”).

                                    35
      Case 1:19-cv-03331-MLB Document 76 Filed 08/27/20 Page 36 of 56




because it is more contemporaneous to the 1966 enactment of the

[statute] than a modern edition.”).

     Dictionaries from around that time include several definitions of

the word “of.”    The one that counts most, of course, is the one

“linguistically relevant to the circumstances here.” Id. at 1216. That

definition reads: “Indicating origin, source, or the like.” Webster’s New

International Dictionary 1689 (2d ed. 1958) (“Webster’s). The Oxford

English Dictionary — “one of the most authoritative on the English

language,” Taniguchi v. Kan Pacific Saipan, Ltd., 566 U.S. 560, 569

(2012) — provides a similar definition: “Of origin or source. Indicating

the thing or person whence anything originates, comes, is acquired or

sought.” Oxford English Dictionary, Vol. VII, at 67 (1st ed. 1933) (“1933

OED”).9 A person is thus born “of” parents who are U.S. citizens if he or

she “originated” from those parents.

     There is no doubt that this language can be read narrowly to refer

specifically to a biological parent-child relationship. See, e.g., United

States v. Marguet-Pillado, 560 F.3d 1078, 1083 (9th Cir. 2009) (“There


9This definition is unchanged in the 1989 version of the Oxford English
Dictionary. Oxford English Dictionary (2d ed. 1989) (“1989 OED”),
available at https://oed.com/oed2/00162372.

                                      36
      Case 1:19-cv-03331-MLB Document 76 Filed 08/27/20 Page 37 of 56




can be little doubt that the ‘born of’ concept generally refers to a blood

relationship.”). The concept of origination, when used “[i]n reference to a

person,” generally denotes “[t]he fact of springing from some particular

ancestor or race; descent, extraction, parentage, ancestry.” 1933 OED,

Vol. VII, at 202.10 And the word “of,” when it follows the word “born,”

commonly “express[es] racial or local origin, descent, etc.” Id. at 67.11

These definitions have strong biological connotations.

     But the statutory phrase can also be read more broadly. As the

Oxford English Dictionary points out, the meaning of the word “of” has

been “so weakened down” over time that it now often “express[es] . . . the

vaguest and most intangible of relations.” 1933 OED, Vol. VII, at 66.12

In the face of this dilution, reading a narrow biological requirement into

the word may place more weight on it than it can bear.

     Moreover, the concept of origination is “not necessarily” limited to

biological origination, even if it is often used that way in reference to a

person.   Zadvydas, 533 U.S. 678, 697 (finding a word “ambiguous”

because it did “not necessarily suggest” only one meaning). It can also


10 See 1989 OED, available at https://oed.com/oed2/00164865 (same).
11 See 1989 OED, available at https://oed.com/oed2/00162372 (same).
12 See 1989 OED, available at https://oed.com/oed2/00162372 (same).



                                    37
         Case 1:19-cv-03331-MLB Document 76 Filed 08/27/20 Page 38 of 56




refer more generally to “[t]he act or fact of arising or springing from

something” or to an entity’s “beginning of existence in reference to its

source or cause.” 1933 OED, Vol. VII, at 202;13 see Webster’s at 1720

(defining “origin” as “[t]he fact or process of coming into being from a

source; derivation; beginning regarded in connection with its cause”); id.

at 1721 (defining “originate” as “to give an origin or beginning to,” “to

bring into existence,” “[t]o take or have origin,” or “to begin to exist or

act”).

         Under this broader meaning, “[a] child could fairly be deemed to

originate from parents other than through a genetic relationship, such as

where two married parents both play a fundamental and instrumental

role in the creation of the child, for example by, as here, together planning

and supporting the use of surrogacy and ART to bring about the birth of

a child to whom they have both committed in advance to be a parent.”

Kiviti, 2020 WL 3268221, at *10. This application of the origination

concept is consistent with “ordinary speech” and is not foreclosed by the

statute, which imposes no textual limitation on the kind of origination it

will accept. McBoyle v. United States, 283 U.S. 25, 26 (1931) (adopting


13   See 1989 OED, available at https://oed.com/oed2/00164865 (same).

                                       38
      Case 1:19-cv-03331-MLB Document 76 Filed 08/27/20 Page 39 of 56




the meaning assigned to a word “in everyday speech,” even though “[n]o

doubt etymologically it is possible to use the word to signify” something

else); see Watson v. United States, 552 U.S. 74, 79 (2007) (“With no

statutory definition or definitive clue, the meaning of the [word] has to

turn on the language as we normally speak it . . . . So . . . we look[] for

everyday meaning revealed in phraseology that strikes the ear as both

reasonable and normal.”).

     Perhaps most tellingly, Defendants explicitly concede that, with

respect to whether “born of parents” requires a biological relationship,

“a reasonable person could read the language either way.” (Dkt. 42 at

6.)14 That is the very definition of ambiguous. See Med. Transp. Mgmt.

Corp. v. Comm’r of I.R.S., 506 F.3d 1364, 1368 (11th Cir. 2007)

(“Statutory language is ambiguous if it is susceptible to more than one




14 Indeed, although Defendants briefly make an “ordinary meaning”
argument in their opening motion to dismiss brief, they concede in their
reply brief that the argument is not decisive and they omit it altogether
from their summary judgment brief. (See Dkts. 32-1 at 19; 42 at 6; 50;
53 at 4.) Defendants have also conceded, in a recent court filing in
another case, that Section 301 does not “provide[] an unambiguous
textual answer to the question . . . whether a child must be biologically
related to his parents in order to acquire citizenship from them.”
E.J. D.-B. v. U.S. Dep’t of State, Case No. 19-55517, Dkt. 37, at 4–5
(9th Cir. Feb. 3, 2020).

                                    39
      Case 1:19-cv-03331-MLB Document 76 Filed 08/27/20 Page 40 of 56




reasonable        interpretation.”).   Defendants’   actions   confirm   that

ambiguity. As mentioned above, in 2014, the State Department decided

that a child could be “born of” (i.e., biologically related to) a gestational

mother who is not genetically related to the child. (See Dkt. 50-2 ¶¶ 54–

55.) Before that time, Defendants reached the opposite conclusion. No

amendment to the statute triggered this change; Defendants just read

the language differently. This policy change, untethered to anything

else, only underscores the “elasticity” of the “born of” language. Kiviti,

2020 WL 3268221, at *10.

     In sum, the ordinary meaning of the statutory phrase, “born of

parents,” is reasonably consistent with both the Biological Reading and

the Non-Biological Reading.

             2.      Statutory Context

     The Court next considers the INA’s statutory context to see if it

affects the plausibility of the Non-Biological Reading. See Wachovia

Bank, N.A. v. United States, 455 F.3d 1261, 1267–68 (11th Cir. 2006)

(“[I]n order to determine the plain meaning of the statute we must

consider both the particular statutory language at issue and the language




                                       40
      Case 1:19-cv-03331-MLB Document 76 Filed 08/27/20 Page 41 of 56




and design of the statute as a whole.”). For at least three reasons, the

Court finds that the construction remains plausible.

     First, Defendants do not dispute that Section 301(c) incorporates

“the cluster of ideas” attached to the word “parents” under the common

law, including the common law presumption of legitimacy. Carter v.

United States, 530 U.S. 255, 264 (2000) (“[W]here Congress borrows

terms of art in which are accumulated the legal tradition and meaning of

centuries of practice, it presumably knows and adopts the cluster of ideas

that were attached to [it].”); (see Dkt. 50 at 19–20).15 That presumption,

which is “universally recognized,” is “a fundamental principle of the

common law.” Michael H. v. Gerald D., 491 U.S. 110, 124 (1989); Ray v.

Bryant, 411 F.2d 1204, 1205 (5th Cir. 1969). Moreover, it “effectively

consider[s] a child to be born of parents consisting of a biological parent

and that parent’s spouse at the time of the birth, without requiring proof

that the spouse ha[s] a genetic relationship with the child.” Kiviti, 2020




15See N.L.R.B. v. Amax Coal Co., a Div. of Amax, 453 U.S. 322, 329 (1981)
(“Where Congress uses terms that have accumulated settled meaning
under either equity or the common law, a court must infer, unless the
statute otherwise dictates, that Congress means to incorporate the
established meaning of these terms.”).

                                    41
       Case 1:19-cv-03331-MLB Document 76 Filed 08/27/20 Page 42 of 56




WL 3268221, at *9 (emphasis added).16           Given that Section 301(c)

incorporates this presumption, it can plausibly be read to cover children

who, like S.M.-G., are related biologically to only one of their married

parents. See Jaen v. Sessions, 899 F.3d 182, 185 (2d Cir. 2018) (“[T]he

INA incorporates the common law meaning of ‘parent’ into [Section 301],

such that a child born into a lawful marriage is the lawful child of those

parents, regardless of the existence or nonexistence of any biological

link.”).

      Second, Section 309(a)(1) expressly includes a “blood relationship”

requirement while Section 301(c) does not. This suggests that Congress

knew how to require a biological relationship and that it intentionally

declined to do so in Section 301(c). See Gozlon-Peretz v. United States,

498 U.S. 395, 404 (1991) (“Where Congress includes particular language

in one section of a statute but omits it in another section of the same Act,


16 The presumption applies even if the married couple are the same sex.
See Henderson, 947 F.3d at 487 (“[A] state cannot presume that a
husband is the father of a child born in wedlock, while denying an
equivalent presumption to parents in same-sex marriages.”); Kiviti, 2020
WL 3268221, at *9 (“[C]ourts have extended the presumption that a
person is the legal parent of a child based on marriage to a biological
parent at the time of birth to same-sex marriages.”); McLaughlin v. Jones
in & for Cty. of Pima, 401 P.3d 492, 498 (Az. 2017) (“[T]he presumption
of paternity . . . cannot . . . be restricted to only opposite-sex couples.”).

                                     42
      Case 1:19-cv-03331-MLB Document 76 Filed 08/27/20 Page 43 of 56




it is generally presumed that Congress acts intentionally and purposely

in the disparate inclusion or exclusion.”). That inference is bolstered by

the fact that Congress added the “blood relationship” language in a 1986

amendment that also made unrelated changes to Section 301.              See

Pub. L. No. 99-653, §§ 12–13, 100 Stat. 3655. That Congress considered

changes to both sections at the same time but inserted the ‘blood

relationship’ requirement only in Section 309 strongly suggests

Section 301 contains no such requirement.17

     Third, and relatedly, if Congress wanted to require a biological

parent-child relationship, “it certainly could have spoken in clearer

terms.”   Zadvydas, 533 U.S. at 697 (finding the word “may” to be

ambiguous because it could refer to limited or unlimited discretion and,

if Congress had wanted to authorize the latter, “it certainly could have

spoken in clearer terms”).      The idea that Congress used a vague,

two-letter preposition to implicitly incorporate such a weighty


17The argument is not a slam dunk, however, because the Supreme Court
has suggested that other INA provisions (Sections 309(a)(4) and 309(c))
require a biological relationship even though they lack any “blood
relationship” language. See Nguyen v. I.N.S., 533 U.S. 53, 62–64 (2001);
Miller, 523 U.S. 433–38 (1998) (Stevens, J.); see also Marguet-Pillado,
560 F.3d at 1083 (finding that “the 1952 version [of Section 309(a)] still
required a biological relationship” even though it did not do so expressly).

                                    43
      Case 1:19-cv-03331-MLB Document 76 Filed 08/27/20 Page 44 of 56




requirement is in tension with the canon that Congress does not “hide

elephants in mouseholes.” Whitman v. Am. Trucking Ass’ns, 531 U.S.

457, 468 (2001) (“Congress, we have held, does not alter the fundamental

details of a regulatory scheme in vague or ancillary provisions.”).18

           3.    Other Cases

     At least six cases have held that Section 301 does not require a

biological parent-child relationship.19     No court has expressed the



18 Curiously, Section 301 sometimes says born “to” instead of born “of.”
See 8 U.S.C. § 1401(b). Courts generally presume that “differing
language” does not convey “the same meaning.” Russello v. United
States, 464 U.S. 16, 23 (1983); see Russell v. Law Enf’t Assistance Admin.
of U. S., 637 F.2d 354, 356 (5th Cir. 1981). But Plaintiffs and Defendants
both claim that rule does not apply here. (Dkt. 74 at 46–50.) Defendants
say each phrase requires a biological relationship; Plaintiffs say neither
phrase does. (Id.) In the Court’s view, “born to” seems less susceptible
to a narrow biological meaning than “born of.” See 1933 OED, Vol. XI, at
86 (defining “to” as “[i]ntroducing the recipient of anything given, or the
person or thing upon whom or which an event acts or operates,” e.g.,
“[h]aving a Son born to him”); 1989 OED, available at
https://oed.com/oed2/00253634 (same); Webster’s at 2657 (defining “to” as
“[i]ndicating the recipient affected by action,” e.g., “a son born to them”).
But, given the parties’ limited submissions on this issue (they only
addressed it briefly in response to a direct question at oral argument),
the Court cannot say that the statute’s use of both phrases sheds
conclusive light on the meaning of either.
19 See Jaen, 899 F.3d at 190 (“[A] blood relationship is not required to

establish parentage for purposes of acquired citizenship [under Section
301] when the child is born into marriage.”); Solis-Espinoza v. Gonzales,
401 F.3d 1090, 1094 (9th Cir. 2005) (finding that a child who lacked a


                                     44
      Case 1:19-cv-03331-MLB Document 76 Filed 08/27/20 Page 45 of 56




contrary view.20    That is not dispositive, of course, but it certainly

supports the conclusion that the Non-Biological Reading is a reasonable

one. See In re Aldersgate Found., Inc., 878 F.2d 1326, 1328 n.3 (11th Cir.

1989) (“Decisions of other courts support our interpretation of the

[statutory] term.”); see also Guar. Fin. Servs., Inc. v. Ryan, 928 F.2d 994,

1004 n.3 (11th Cir. 1991) (“That the various courts that have already

decided this question are split supports our conclusion that the statute is

ambiguous.”).




biological relationship with his only citizen parent was nevertheless a
citizen under Section 301(g)); Scales v. I.N.S., 232 F.3d 1159, 1164 (9th
Cir. 2000) (“A straightforward reading of § 1401 indicates . . . there is no
requirement of a blood relationship”); Kiviti, 2020 WL 3268221, at *11
(“[T]he statute is clear and unambiguous that the phrase ‘born . . . of
parents’ in 8 U.S.C. § 1401(c) does not require a biological relationship
with both parents.”); Sabra as next friend of Baby M v. Pompeo, 2020 WL
1643676, at *20 (D.D.C. Apr. 2, 2020) (“[T]he plain language of 8 U.S.C.
§ 1401 does not require proof of a ‘biological relationship’ between the
child born abroad to married U.S. citizen parents”); Dvash-Banks v.
Pompeo, 2019 WL 911799, at *7 (C.D. Cal. Feb. 21, 2019) (“Nothing in
Section 301 . . . suggests that in using the words ‘parent’ or ‘born . . . of
parents,’ Congress intended to refer only to biological or genetic
parents”).
20 Defendants cite Colaianni v. I.N.S., 490 F.3d 185, 187 (2d Cir. 2007).

But the one-paragraph discussion in that case is conclusory and unclear.
The Second Circuit has since held, without even citing Colaianni, that
Section 301 does not require a biological relationship. See Jaen, 899 F.3d
at 190.

                                     45
      Case 1:19-cv-03331-MLB Document 76 Filed 08/27/20 Page 46 of 56




             4.   Defendants’ Arguments

     Defendants advance several arguments in support of their position

that Section 301(c) requires a biological parent-child relationship. None

foreclose the Non-Biological Reading.

     First, Defendants claim their construction is entitled to deference

under Skidmore v. Swift & Co., 323 U.S. 134 (1944). But constitutional

avoidance trumps Skidmore deference. See Miller v. Johnson, 515 U.S.

900, 923 (1995) (“[W]e have rejected agency interpretations to which we

would otherwise defer where they raise serious constitutional

questions.”); Edward J. DeBartolo, 485 U.S. at 574–75 (although an

agency’s “statutory interpretation . . . would normally be entitled to

deference,” courts cannot defer to that interpretation if it “would raise

serious constitutional problems”); Lowe v. S.E.C., 472 U.S. 181, 216

(1985) (White, J., concurring) (Skidmore deference “cannot be decisive” if

constitutional avoidance applies); Union Pac. R. Co. v. U.S. Dep’t of

Homeland Sec., 738 F.3d 885, 893 (8th Cir. 2013) (“Constitutional

avoidance trumps even Chevron deference, and easily outweighs any

lesser form of deference we might ordinarily afford an administrative

agency.”).



                                    46
      Case 1:19-cv-03331-MLB Document 76 Filed 08/27/20 Page 47 of 56




     Defendants next claim they have always interpreted Section 301 to

require a biological relationship and that Congress necessarily approved

that interpretation when it amended the INA without specifying that a

biological relationship is not required.    This is an invocation of the

re-enactment doctrine, which holds that “Congress is presumed to be

aware of an administrative or judicial interpretation of a statute and to

adopt that interpretation when it re-enacts a statute without change.”

Lorillard v. Pons, 434 U.S. 575, 580 (1978). But “the State Department

has cited no authority for the application of this principle, typically

applied to agency interpretations contained in promulgated regulations

subject to notice and comment, to an internal policy manual such as the

FAM.” Kiviti, 2020 WL 3268221, at *11. And, even if it had, the doctrine

“is merely an interpretive tool fashioned by the courts for their own use

in construing an ambiguous legislation.” Bell Fed. Sav. & Loan Ass’n v.

Comm’r, 40 F.3d 224, 230 (7th Cir. 1994); see Helvering v. Reynolds, 313

U.S. 428, 432 (1941) (the doctrine “is no more than an aid in statutory

construction,” which is “useful at times”). It must yield to the “cardinal

principle” of constitutional avoidance, which is likewise triggered by

statutory ambiguity. Jennings, 138 S. Ct. at 842.



                                    47
      Case 1:19-cv-03331-MLB Document 76 Filed 08/27/20 Page 48 of 56




     The re-enactment doctrine also applies “only where an agency’s

statutory construction has been fully brought to the attention of the

public and the Congress.” Am. Bankers Ins. Grp. v. United States, 408

F.3d 1328, 1335 (11th Cir. 2005). Here, “there is nothing to indicate that

Congress was aware of [the State Department’s interpretation] when it

subsequently amended and re-enacted [the INA].” Id.; see Comm’r v.

Glenshaw Glass Co., 348 U.S. 426, 431 (1955) (“Re-enactment—

particularly without the slightest affirmative indication that Congress

ever had the [agency’s interpretation] before it—is an unreliable

indicium at best.”). There is not even any evidence (beyond Defendants’

own conclusory assertion) that the State Department’s interpretation

predates 1994, the year in which Section 301 was last amended. Pub. L.

No. 103-416, § 101, 108 Stat. 4305; see Kiviti, 2020 WL 3268221, at *11

(finding “no evidence that the specific statutory interpretation at issue

here even predates 1986”). Even if the re-enactment doctrine did apply

here, its limited weight would not tip the scales conclusively in favor of

the Biological Reading. See Winter v. Hollingsworth Props., Inc., 777 F.2d

1444, 1449 n.12 (11th Cir. 1985) (“Courts ordinarily do not attach much




                                    48
      Case 1:19-cv-03331-MLB Document 76 Filed 08/27/20 Page 49 of 56




significance to Congress’ acquiescence in an agency’s interpretation of a

statute because non-action by Congress is not often a useful guide.”).

     Third,   Defendants     say   “the   traditional   understanding     of

jus sanguinis citizenship provides a strong reason to pause before”

adopting the Non-Biological Reading. (Dkt. 32-1 at 21.) Jus sanguinis,

which literally means “right of blood,” is a “Roman Civil Law concept”

that says “a child’s citizenship is determined by the parents’ citizenship.”

Sabra, 2020 WL 1643676, at *19; Black’s Law Dictionary (11th ed. 2019)

(“jus sanguinis”). But Defendants ignore the fact that there are different

“versions of jus sanguinis” whose “basic rule[s] can vary in strength.”

Matthew Lister, Citizenship, in the Immigration Context, 70 Md. L. Rev.

175, 198 (2010).

     To the extent Defendants invoke a version of jus sanguinis that

literally depends on blood, they “identif[y] no place in the Constitution,

the INA, or another federal statute where that principle has been

explicitly adopted by the United States.” Kiviti, 2020 WL 3268221, at

*12. Importantly, “[t]here is not, and never was, any such common-law

principle.” United States v. Wong Kim Ark, 169 U.S. 649, 670 (1898). To

the contrary, U.S. citizenship “traditionally has not been limited to



                                    49
      Case 1:19-cv-03331-MLB Document 76 Filed 08/27/20 Page 50 of 56




biological parents but has included others, such as those who became

parents at birth through marriage.” Kiviti, 2020 WL 3268221, at *12; see

Kerry Abrams & R. Kent Piacenti, Immigration’s Family Values, 100 Va.

L. Rev. 629, 658 (2014) (“[C]itizenship sometimes passed from U.S.

citizen fathers to foreign-born marital children to whom they were not

biologically related. . . . [I]t was marriage rather than blood that was

doing the work.”).21

      Finally, Defendants point to two cases in which the Supreme Court

said that “ensuring reliable proof of a biological relationship between the

potential citizen and its citizen parent is an important governmental

objective.” Miller, 523 U.S. at 436 (Stevens, J.); see Nguyen, 533 U.S. at

62.   But both cases involved children with unmarried parents who

challenged the constitutionality of INA Section 309 — the “born out of

wedlock” provision that explicitly requires a “blood relationship.”

Neither Section 301 nor marital children were at issue in either case. As




21 Defendants’ reliance on jus sanguinis is also in tension with their
position that a non-genetic gestational relationship is sufficient to
transmit citizenship.

                                    50
      Case 1:19-cv-03331-MLB Document 76 Filed 08/27/20 Page 51 of 56




a result, the cases do not foreclose a Non-Biological Reading of

Section 301(c).22

           5.       Conclusion

     The Court finds that Section 301(c) is reasonably consistent with

the Non-Biological Reading, even if it is also consistent with the

Biological Reading.     Because the Non-Biological Reading is “fairly

possible,” and because the Biological Reading would raise serious

constitutional questions, the Court must adopt the former under the

doctrine of constitutional avoidance. See Zadvydas, 533 U.S. at 689

(“We have read significant limitations into . . . immigration statutes in

order to avoid their constitutional invalidation.”).



22 According to the FAM, Defendants’ policy of reading a biological
relationship requirement into Section 301 is based in part on the theory
that (1) Section 309 explicitly applies to children “born out of wedlock”;
(2) Section 301 is thus limited to children born in wedlock; and (3) the
only parents whose marital status matters for the wedlock determination
are the biological parents. But Defendants never pressed this argument
in their papers or at oral argument. Even if they had, the phrase “born
out of wedlock” is not unambiguously limited to children whose biological
parents were unmarried at the time of their birth. See Scales, 232 F.3d
at 1164 (a child is not “born out of wedlock” if “he was born to parents
who were married at the time of his birth,” even if he lacks a biological
relationship with both parents). In ordinary speech, for example, one
would not say a child born through ART to married parents was “born
out of wedlock,” even if the child shared a genetic relationship with only
one parent.

                                    51
      Case 1:19-cv-03331-MLB Document 76 Filed 08/27/20 Page 52 of 56




     D.    Conclusion

     Having adopted the Non-Biological Reading, the Court finds that

Section 301(c) does not require children to share a biological relationship

with both citizen parents in order for those children to acquire citizenship

at birth. As a result, S.M.-G. is a U.S. citizen under Section 301(c), she

is entitled to a U.S. passport, and Plaintiffs’ constitutional claims

(Counts 2–3) are moot. (See Dkt. 61 at 30, 55–56, 58–59 (noting that the

Court need not address Counts 2–3 if it grants Plaintiffs’ summary

judgment motion on Count 1).) The Court thus (1) denies Defendants’

motion to dismiss Counts 1–3; (2) grants Plaintiffs’ motion for summary

judgment on Count 1; (3) denies Defendants’ cross-motion for summary

judgment on Count 1; and (4) dismisses Counts 2–3 as moot.

     Plaintiffs’ only remaining claim is Count 4 (their APA claim), which

Defendants also move to dismiss. The Court turns to that claim now.

V.   Plaintiffs’ APA Claim (Count 4)

     Count 4 claims that Defendants’ invocation of the Biological

Reading to deny S.M.-G.’s applications “is arbitrary, lacks a rational

basis, and is contrary to law.” (Dkt. 7 ¶¶ 96–97.) Plaintiffs say this

entitles them to relief under the APA. The Court disagrees.



                                    52
      Case 1:19-cv-03331-MLB Document 76 Filed 08/27/20 Page 53 of 56




     The APA provides judicial review for “[a] person suffering legal

wrong because of agency action.” 5 U.S.C. § 702. But review is limited

to “final agency action for which there is no other adequate remedy in a

court.” 5 U.S.C. § 704. That is so because “Congress did not intend the

general grant of review in the APA to duplicate existing procedures for

review of agency action.” Bowen v. Massachusetts, 487 U.S. 879, 903

(1988). In other words, the APA “does not provide additional judicial

remedies in situations where the Congress has provided special and

adequate review procedures” under another statute.             Id.      These

alternative procedures “need not provide an identical review that the

APA would provide.” Hinojosa v. Horn, 896 F.3d 305, 310 (5th Cir. 2018).

They need only “offer[] the same genre of relief.” Id.

     8 U.S.C. § 1503 provides an adequate alternative remedy here. It

creates a legal right of action for “any person who is within the United

States [who] claims a right or privilege as a national of the United States

and is denied such right or privilege . . . upon the ground that he is not a

national of the United States.” 8 U.S.C. § 1503(a). The provision states

expressly that the aggrieved person may “institute an action . . . for

a judgment declaring him to be a national of the United States.” Id. This



                                    53
      Case 1:19-cv-03331-MLB Document 76 Filed 08/27/20 Page 54 of 56




remedy is designed to address exactly the kind of wrong alleged by

Plaintiffs here, namely, “the U.S. Embassy’s erroneous finding that

S.M.-G. is not a U.S. citizen and its related decision to deny the CRBA

and passport applications submitted on S.M.-G.’s behalf.” (Dkt. 7 ¶ 92.)

     Indeed, the adequacy of the remedy is illustrated by the fact that

Plaintiffs actually invoked it in this case; they used it to bring, and

ultimately prevail on, Count 1 of their complaint. See Heslop v. Attorney

Gen. of U.S., 594 F. App’x 580, 584 (11th Cir. 2014) (INA provision offered

adequate alternative to APA review where plaintiff “brought his INA

claim under that very provision”). “[W]hen plaintiffs challenge the State

Department’s ‘deprivation of U.S. passports on the allegedly erroneous

conclusion that they are not citizens,’ courts have consistently concluded

that § 1503(a) provides ‘an adequate alternative remedy’ to APA review.”

Kiviti, 2020 WL 3268221, at *14 (quoting Hinojosa, 896 F.3d at 312); see

Heslop, 594 F. App’x at 584 (“The APA does not authorize judicial review

that adds to the sweeping de novo review that the INA provides.”).

     Plaintiffs counter that Section 1503(a) is inadequate here because,

although it allows them to obtain a declaration of citizenship, they seek

additional relief that it cannot provide. (Dkt. 35-1 at 25.) This additional



                                    54
      Case 1:19-cv-03331-MLB Document 76 Filed 08/27/20 Page 55 of 56




relief is two-fold: (1) a declaration condemning Defendants’ “policy and

practice” towards the children of married same-sex couples, and

(2) a permanent injunction enjoining Defendants from continuing to

apply that policy and practice. (Dkts. 7 at 32; 35-1 at 25.) But Plaintiffs

cannot obtain this relief under the APA either.        Plaintiffs’ requests

essentially seek “wholesale improvement of a program by court decree”

— something the APA forbids. Dvash-Banks, 2019 WL 911799, at *6

(quoting Lujan v. Nat’l Wildlife Fed’n, 497 U.S. 871, 891 (1990)).

Moreover, “the injunction sought by Plaintiffs is well beyond that needed

to provide Plaintiffs with complete relief, namely a declaration that

[S.M.-G.] is a U.S. citizen.”   Id.    If the Court issued the sweeping

injunction sought by Plaintiffs, it would violate the rule that “injunctive

relief should be no more burdensome to the defendant than necessary to

provide complete relief to the plaintiffs.” Madsen v. Women’s Health Ctr.,

Inc., 512 U.S. 753, 765 (1994); see Kiviti, 2020 WL 3268221, at *15.

     Because Plaintiffs have an adequate alternative remedy to APA

review, the Court grants Defendants’ motion to dismiss Count 4.




                                      55
      Case 1:19-cv-03331-MLB Document 76 Filed 08/27/20 Page 56 of 56




VI.   Conclusion

      Defendants’ Motion to Dismiss for Lack of Subject Matter

Jurisdiction (Dkt. 63) is DENIED. Defendants’ Motion to Dismiss the

Complaint (Dkt. 32) is GRANTED IN PART and DENIED IN PART.

It is GRANTED to the extent it seeks dismissal of Count 4.              It is

otherwise DENIED. Plaintiffs’ Motion for Partial Summary Judgment

(Dkt. 44) is GRANTED, and Defendants’ Cross-Motion for Partial

Summary Judgment (Dkt. 50) is DENIED.

      The Clerk is DIRECTED to enter summary judgment for Plaintiff

S.M.-G. on Count 1; Counts 2–3 are DISMISSED AS MOOT; and

Count 4 is DISMISSED for failure to state a claim.             The Court

DECLARES that S.M.-G. is a United States citizen by birth pursuant to

8 U.S.C. § 1401(c). The Court DIRECTS Defendants to issue a United

States passport to S.M.-G.

      SO ORDERED this 27th day of August, 2020.




                                    56
